J-A24041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
JESSE ENGRAM                            :
                                        :
                      Appellant         :   No. 1640 WDA 2017

               Appeal from the PCRA Order October 5, 2017
            in the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0015304-2008

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED JANUARY 22, 2021

      Jesse Engram (“Engram”) appeals from the Order denying his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      This Court previously summarized the relevant factual and procedural

history as follows:

            On September 22, 2008, at approximately 10:40 [p.m.],
      Korey Johnson [(“Johnson” or “the victim”)] drove into the
      Sunoco gas station/convenience store located on Penn Avenue in
      the Wilkinsburg section of Allegheny County.      Johnson was
      accompanied     by    his   girlfriend,  Shermaine    Campbell
      [(“Campbell”)], who was seated in the front passenger seat of
      Johnson’s vehicle.   Johnson was driving a rather distinctive
      purple GMC with heavily tinted windows. He stopped his vehicle
      at pump five with the driver’s side facing Penn Avenue and
      Campbell’s side facing the store itself. [This Sunoco has four
      dual-sided gasoline pumps, which are positioned in two rows of
      two. The row that is closest to the convenience store contains
      pumps one through four, and the row that is farther away from
      the convenience store, and closer to Penn Avenue (the “second
J-A24041-20


     row”), contains pumps five through eight. Pump five is located
     on the side of the second row that faces the convenience store.]

           As [Johnson pulled into the gas station], [Engram] walked
     across Penn Avenue toward the gas pumps and pulled the hood
     of his sweatshirt over his head. [Engram] pulled a pistol from
     underneath his sweatshirt and walked directly to Johnson’s side
     of the vehicle. [Engram] fired once through the driver’s side
     window, which was up. He followed that initial shot with eight or
     nine more shots. The window did not shatter, but instead
     collapsed as one piece into the vehicle interior after the first
     shot. After the second shot, Campbell opened her door and
     crawled to the store to escape and request assistance.

            City of Pittsburgh [P]olice [O]fficer William Wagner
     [(“Officer Wagner”)] was working a plainclothes detail inside the
     convenience store at the time and saw much of the event unfold.
     Officer Wagner immediately emerged from the store and
     pursued [Engram] as he fled back across Penn Avenue and
     behind a building.      The foot pursuit ended abruptly when
     [Engram] “cut a corner,” and fled down a side street out of
     Officer Wagner’s sight.

           … Medics arrived within minutes and attempted to keep
     Johnson alive for transport and treatment, but he was
     pronounced dead at the scene. Johnson was shot five times,
     suffering fatal [gunshot] wounds to the heart and lung. Ten
     9mm casings were recovered at the scene[,] and it was
     determined that the casings were discharged from the same
     firearm.

           Campbell, visibly shaken and upset, spoke to officers at
     the scene and stated that she “could not believe they shot him,”
     and when asked specifically who shot Johnson, she responded
     “LL” three times. Campbell was taken to the homicide office[,]
     where she was formally interviewed and shown an eight person
     photo array.     She immediately identified [Engram] as the
     shooter, writing on the array: “this is who I know as LL, this is
     who shot Korey.”

           [Engram] was charged with criminal homicide, firearms not
     to be carried without a license, and possession of firearms
     prohibited; the charge of possession of [] firearm[s prohibited]
     was severed prior to trial and later withdrawn. On November 8,

                                   -2-
J-A24041-20


      2010, [Engram] proceeded to a jury trial before the Honorable
      Edward J. Borkowski and was convicted of both counts.
      [Engram] was sentenced to life imprisonment and a consecutive
      period of two to four years’ imprisonment.

Commonwealth        v.   Engram,    121    A.3d    1144    (Pa.   Super.   2015)

(unpublished memorandum at 1) (quoting Trial Court Opinion, 7/17/14, at

7-9). This Court affirmed Engram’s judgment of sentence, and our Supreme

Court denied Engram’s Petition for Allowance of Appeal. Engram, 121 A.3d

at 5, appeal denied, 125 A.3d 1198 (Pa. 2015).

      On November 21, 2016, Engram filed the instant timely, counseled,

PCRA Petition, alleging, inter alia, that his trial counsel, Eric Jobe, Esquire

(“Attorney Jobe”), rendered ineffective assistance.       On January 11, 2017,

Engram filed an “Amended and Supplemental” PCRA Petition.            On April 6,

2017, the PCRA court filed a Pa.R.Crim.P. 907 Notice of its intent to dismiss

Engram’s PCRA Petition. On April 25, 2017, Engram filed a Response to the

PCRA court’s Notice, a Petition to submit supplemental arguments, and a

“Second Supplemental PCRA Petition.”       On May 22, 2017, the PCRA court

granted Engram’s Petition to submit supplemental arguments.          On August

30, 2017, the PCRA court filed a second Pa.R.Crim.P. 907 Notice of its intent

to dismiss Engram’s PCRA Petition.     On October 5, 2017, the PCRA court

denied Engram’s PCRA Petition. Engram filed a timely Notice of Appeal.

      On December 20, 2017, Engram filed, with this Court, a pro se Petition

to remove his counsel and proceed pro se.         On December 29, 2017, this

Court entered an Order remanding Engram’s case to the PCRA court, and

                                     -3-
J-A24041-20


directing the PCRA court to conduct a hearing pursuant to Commonwealth

v. Grazier, 713 A.2d 81 (Pa. 1998). On March 7, 2018, following a Grazier

hearing, the PCRA court granted Engram’s Petition to remove counsel, and

appointed Engram new counsel.

      On June 13, 2018, Engram filed with this Court an Application to

remand his case to the PCRA court, to allow him to respond to the PCRA

court’s second Rule 907 Notice.        On June 15, 2018, this Court granted

Engram’s Application, remanded his case to the PCRA Court, and retained

jurisdiction.   On October 15, 2018, Engram filed a Response to the PCRA

Court’s Notice of intent to dismiss, and a Motion for additional time to

investigate his claims.    The trial court subsequently granted Engram’s

Motion. On April 11, 2019, Engram filed an Amended Response to the PCRA

Court’s Notice of intent to dismiss.    On May 21-23, 2019, the PCRA court

held a hearing on Engram’s PCRA Petition. On January 10, 2020, the PCRA

court denied Engram’s PCRA Petition.         Engram’s appeal is now ripe for

review.

      On appeal, Engram presents the following questions for our review:

      1. Whether [Attorney Jobe] ineffectively failed to investigate and
      present [Engram’s] alibi, and failed to prevent [the] jury from
      drawing adverse inferences from the omission of [the] alibi[?]

      2. Whether [Attorney Jobe] ineffectively failed to introduce an
      exculpatory surveillance videotape[?]

      3. Whether [Attorney Jobe] ineffectively failed to object to
      unfounded speculation that [] Engram was associated with a
      prior murder[?]

                                       -4-
J-A24041-20



      4. Whether [Attorney Jobe] ineffectively failed to attack the
      testimony of [Officer] Wagner by (a) moving to suppress his
      suggestive identification, (b) disproving [Officer] Wagner’s
      testimony that the shooter was dressed suspiciously causing
      [Officer] Wagner to keenly focus on his face, and (c) taking a
      remedial action when [Officer] Wagner testified for the first time
      at trial that he had made a prior identification of [] Engram[?]

      5. Whether the prosecution knowingly used false evidence
      against [] Engram[,] which [Attorney Jobe] ineffectively failed to
      correct[?]

      6. Whether [Attorney Jobe] ineffectively told the jury that a non-
      testifying witness identified [] Engram[?]

      7. Whether cumulative prejudice deprived [] Engram of a fair
      trial[?]

      8. Whether        the   remand   proceedings   were   fundamentally
      unfair[?]

Brief for Appellant at 2-3.

      “The standard of review of an order [denying] a PCRA petition is

whether that determination is supported by the evidence of record and is

free of legal error.”     Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa.

Super. 2017). “The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Id. (citation omitted).

      In his first claim, Engram makes two arguments relating to Attorney

Jobe’s ineffectiveness and a purported alibi defense, which we will address

separately. In the first argument, Engram states that he informed Attorney

Jobe, prior to trial, that he was helping his family move at the time of the

shooting. Id. at 19. Engram argues that Attorney Jobe rendered ineffective


                                       -5-
J-A24041-20


assistance of counsel by failing to investigate this purported alibi. Id. at 19-

22.

      To prevail on a claim of ineffective assistance of counsel under the

PCRA, a petitioner must plead and prove, by a preponderance of the

evidence,   that   counsel’s   ineffectiveness   “so   undermined   the     truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” 42 Pa.C.S.A. § 9543(a)(2)(ii). Specifically,

      [t]o be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of
      counsel’s error, with prejudice measured by whether there is a
      reasonable probability the result of the proceeding would have
      been different. Commonwealth v. Chmiel, … 30 A.3d 1111,
      1127 (Pa. 2011) (employing ineffective assistance of counsel
      test from Commonwealth v. Pierce, … 527 A.2d 973, 975-76
      (Pa. 1987)). Counsel is presumed to have rendered effective
      assistance. Additionally, counsel cannot be deemed ineffective
      for failing to raise a meritless claim. Finally, because a PCRA
      petitioner must establish all the Pierce prongs to be entitled to
      relief, we are not required to analyze the elements of an
      ineffectiveness claim in any specific order; thus, if a claim fails
      under any required element, we may dismiss the claim on that
      basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (footnote and

some citations omitted).

             Counsel has a duty to undertake reasonable investigations
      or to make reasonable decisions that render particular
      investigations unnecessary. Where counsel has made a strategic
      decision after a thorough investigation of law and facts, it is
      virtually unchallengeable; strategic choices made following a less
      than complete investigation are reasonable precisely to the
      extent that reasonable professional judgment supports the
      limitation of the investigation.     As noted, an evaluation of

                                      -6-
J-A24041-20


     counsel’s    performance     is  highly  deferential, and     the
     reasonableness of counsel’s decisions cannot be based upon the
     distorting effects of hindsight. Furthermore, reasonableness in
     this context depends, in critical part, upon the information
     supplied by the defendant.        Thus, assuming a reasonable
     investigation, where there is no notice to counsel of particular
     mitigating evidence, he cannot be held ineffective for failing to
     pursue it.

Commonwealth v. Basemore, 744 A.2d 717, 735 (Pa. 2000) (citations

omitted).

     Here, Attorney Jobe testified at the PCRA hearing as follows:

           The only alibi witness, I believe, we were discussing on
     presenting was Jessie [E]ngram, who is [] Engram’s mom. We
     had several discussions. She was always very involved in the
     case.    We had several discussions regarding the case and
     regarding the alibi. The alibi I believe, being proper for – they
     were moving. Okay? That’s not really a time watching event,
     although moving is very – can be very exhausting. But given
     the issue and the timing of when this shooting allegedly took
     place, you have to concern yourself whether it’s going to hold up
     under cross examination and how it’s going to be perceived by
     the jury.

           In this case, I did not believe that there was enough there
     for this alibi to be air tight to where it could say: This is where
     he was at the time of the shooting. It seemed like[], to me,
     based on the information that I received, this moving was – I
     was comfortable with that information that moving did occur that
     day, but around the time of the shooting, I was not comfortable
     saying it was – I think this was around 10:45 [p.m.] I don’t
     know when the shooting was actually.            But I know I had
     concerns about that.

             And then you take into fact that this was his mother,
     obviously. So there was going to be some inherent credibility
     issues, because it’s her son. So she’s going to say what she
     needed to say. The issue would be on cross examination, if
     there is any blundering or if there is any inconsistencies or the
     alibi is blown away. Then the Commonwealth could pretty much


                                    -7-
J-A24041-20


     argue that looks like a coverup. That maybe she does know that
     her son did something when she’s saying that he can.

            So the evidence is cut both ways. It’s a judgment call.
     And because I had a witness that I knew going into the trial that
     was [the Commonwealth’s] star witness, who was going to
     recant, which we did have a complete recant by that witness,
     when you factor in all those things, do you want to open up that
     box or not. Sometimes presenting evidence can do more harm
     that it can do good.

N.T., 5/21-23/19, at 152-53 (some paragraph breaks omitted and added).

Thus, Attorney Jobe investigated the purported alibi, and made a reasonable

strategic decision not to call Engram’s mother as a witness.             See

Basemore, supra. Engram has not alleged that, prior to trial, he informed

Attorney Jobe about any other potential alibi witnesses whom Attorney Jobe

failed to investigate. See id. We conclude that Attorney Jobe adequately

investigated Engram’s purported alibi.    See id.     Accordingly, Engram’s

underlying claim lacks merit, and Attorney Jobe was not ineffective on these

grounds. See Treiber, supra.

     In his second argument regarding his alibi, Engram states that

Attorney Jobe was ineffective in failing to object to the prosecutor’s

statement to the jury, which suggested that Engram’s alibi was fabricated.

See Brief for Appellant at 23-26.    Engram argues that the prosecutor’s

statement “drew an adverse inference from the date on which counsel filed

formal notice of alibi,” which is barred by Pa.R.Crim.P. 567(F).   Id. at 24.

According to Engram, Attorney Jobe should have objected to this statement,

and requested a curative instruction. Id. at 24-26.

                                    -8-
J-A24041-20


       Pennsylvania Rule of Criminal Procedure 567(F) states as follows:

       (F) Failure to Call Witnesses. No adverse inference may be
       drawn against the defendant, nor may any comment be made
       concerning the defendant’s failure to call available alibi
       witnesses, when such witnesses have been prevented from
       testifying by reason of this rule, unless the defendant or the
       defendant’s attorney shall attempt to explain such failure to the
       jury.

Pa.R.Crim.P. 567(F) (emphasis added).

       Here, Engram made the strategic decision not to present his alibi

witness at trial.      Thus, the witness was not prevented from testifying

pursuant to Pa.R.Crim.P. 567(F), and the prosecutor was not barred from

making this statement regarding Engram’s alibi. See Pa.R.Crim.P. 567(F).

Accordingly, Engram’s underlying claim lacks merit, and Attorney Jobe was

not ineffective on these grounds. See Treiber, supra.1

       In his second claim, Engram makes three arguments relating to

Attorney Jobe’s failure to present at trial a video from a surveillance camera


____________________________________________


1 Engram also argues that his prior PCRA counsel was ineffective in failing to
investigate his alibi. Brief for Appellant at 22. However, Engram has not
stated how prior PCRA counsel lacked a reasonable basis for his actions, and
how Engram suffered prejudice as a result of counsel’s inaction. See
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that
“where an appellate brief fails to provide any discussion of a claim with
citation to relevant authority[,] or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”); see also
Chmiel, 30 A.3d at 1128 (noting that boilerplate allegations and bald
assertions cannot satisfy a petitioner’s burden to prove ineffective assistance
of counsel). Thus, this claim is waived. See Johnson, supra; Chmiel,
supra.



                                           -9-
J-A24041-20


that was positioned on the roof of the Sunoco convenience store. See Brief

for Appellant at 27-31. We will address each of these arguments separately.

      First, Engram states that the video proves his innocence because it

“shows that identification witness [Officer] Wagner lacked an opportunity to

view the [shooter] sufficient to [make] a reliable identification.” Id. at 27.

According to Engram, the video shows that there were obstructions to

Officer Wagner’s line of sight to the shooting. Id. at 27, 30.

      Our review of the record discloses that the Sunoco camera was

positioned on the roof of the convenience store, and not inside the store,

where Officer Wagner was positioned when he witnessed the shooting. See

N.T., 11/8-12/10, at 32.     Engram does not explain how the video would

prove that there were obstructions to Officer Wagner’s line of sight, when

the camera was not positioned in the immediate vicinity of where Officer

Wagner was standing.         Additionally, Attorney Jobe extensively cross-

examined Officer Wagner, and impeached the credibility of his testimony

regarding his view of the shooting on other grounds. See N.T., 11/8-12/10,

at 51-61, 67-68; see also Commonwealth v. Dennis, 715 A.2d 404, 408

(Pa. 1998) (stating that trial counsel was not ineffective in failing to impeach

a witness on specific grounds, where trial counsel adequately cross-

examined    the   witness   and   impeached   the   witness   in   other   ways).

Accordingly, we conclude that Engram’s underlying claim lacks merit, and

Attorney Jobe was not ineffective on these grounds. See Treiber, supra.


                                     - 10 -
J-A24041-20


       Second, Engram states that the video “rebuts police testimony” that

Campbell identified Engram as the shooter to police during their interview of

her at the Sunoco station, shortly after the shooting. Brief for Appellant at

27, 30.     Engram claims that the officers who heard Campbell identify

Engram as the shooter testified that Campbell made this statement to police

while they were standing outside of the front of the Sunoco convenience

store, minutes after the shooting.2 Id. at 30. Engram points out that the

video spans from 10:37:15 p.m. to 10:52:37 p.m.; it shows the area outside

of the front of the convenience store; and the shooting occurred around

10:41:09, which is eleven minutes before the end of the video. Id. at 28.

According to Engram, “[i]f this interview actually took place, it would have

appeared on the video, but it does not.” Id. at 30. Campbell argues that

because the video was not shown to the jury, “[t]he jury could not

accurately determine whether Campbell made this statement without seeing

the video.” Id.

       Here, two Pittsburgh police officers testified at trial that they had

heard Campbell identify Engram as the shooter. See N.T., 11/8-12/10, at

76-98.    Officer Ed Trapp (“Officer Trapp”) testified that he arrived at the

Sunoco “roughly” five minutes after the emergency call had been made to

the police station, and that he interviewed Campbell “probably three to five
____________________________________________


2 Engram does not identify the officers who heard Campbell make the
statement identifying Engram as the shooter.



                                          - 11 -
J-A24041-20


minutes after that.” Id. at 78-79 (emphasis added). Thus, based on Officer

Trapp’s estimations, he spoke with Campbell between eight and ten minutes

after the call was made to the police station.   Id.   It is unclear how long

after the shooting occurred that the call was made to the police station.

Therefore, even assuming that Officer Trapp’s time estimations were correct,

the evidence does not establish that he spoke with Campbell before the

conclusion of the video.

      Similarly,   Sergeant   Charles   Henderson   (“Sergeant   Henderson”)

testified that he arrived at the Sunoco “about a minute” after he had

received the call, and he heard Campbell identify Engram as the shooter

approximately seven to ten minutes after he had arrived. Id. at 87. Thus,

based on Sergeant Henderson’s estimations, he heard Campbell make the

identification around eight to eleven minutes after he had received the call.

It is unclear how much time elapsed after the shooting, but before he

received the call. Therefore, even assuming that Sergeant Henderson’s time

estimations were correct, the evidence does not establish that Sergeant

Henderson heard Campbell identify Engram as the shooter before the

conclusion of the video.

      Moreover, Attorney Jobe cross-examined Campbell at trial, and elicited

testimony from her that she did not identify Engram as the shooter to police

at the Sunoco on the night of the shooting. See id. at 108. Thus, Attorney

Jobe effectively rebutted the officers’ testimony without needing to introduce


                                    - 12 -
J-A24041-20


the video into evidence. See Dennis, supra. Accordingly, Engram failed to

establish ineffective assistance on this basis. See Treiber, supra.

      Third, Engram states that the video “contradicts [Officer] Wagner’s

testimony that the shooter was dressed in a suspicious manner” by wearing

a hooded sweatshirt during “unusually hot weather” for that time of the

year, where the video shows other gas station customers wearing “cool-

weather attire,”   Id. at 27, 30-31.   Engram argues that the video would

have impeached the credibility of Officer Wagner’s testimony by rebutting

this statement regarding the weather. Id.

      Here, Attorney Jobe extensively cross-examined Officer Wagner, and

impeached the credibility of his testimony on other grounds.      See N.T.,

11/8-12/10, at 51-61, 67-68; see also Dennis, supra.         Accordingly, we

conclude that Engram’s underlying claim lacks merit, and Attorney Jobe was

not ineffective on these grounds. See Treiber, supra.

      In his third claim, Engram states that Attorney Jobe was ineffective in

failing to object to certain trial testimony by Campbell.     See Brief for

Appellant at 32-36.   At trial, Campbell was examined regarding how she

knew Engram, and how Engram and the victim knew each other. Id. at 32-

33.   Engram points out that, during that line of questioning, Campbell

“guessed” that Engram was friends with a man who previously was involved

in an attempt to murder the victim. Id. Engram argues that such testimony




                                   - 13 -
J-A24041-20


is barred by Pa.R.E. 602 as speculative, and caused prejudice by suggesting

to the jury that Engram had shot the victim on this occasion. Id. at 32.

      Here, even assuming Campbell’s statement was speculative, it is

unclear how the statement would establish, or even imply, that Engram shot

the victim on this occasion.       Accordingly, we conclude that Engram’s

underlying claim lacks merit and caused no prejudice.             Consequently,

Attorney Jobe was not ineffective for failing to object to the statement. See

Treiber, supra.

      In his fourth claim, Engram states that Attorney Jobe was ineffective in

failing to object to the identification testimony of Officer Wagner. See Brief

for Appellant at 37-45. Engram argues that Officer Wagner’s identification

at trial of him as the shooter was the first time he had identified Engram as

the shooter, which made the identification “unnecessarily suggestive and

created a substantial risk of misidentification.” Id. at 38.

      Here, Attorney Jobe extensively cross-examined Officer Wagner, and

impeached the credibility of his testimony on other grounds.           See N.T.,

11/8-12/10, at 51-61, 67-68; see also Dennis, supra.           Accordingly, we

conclude that Engram’s underlying claim lacks merit, and Attorney Jobe was

not ineffective on these grounds. See Treiber, supra.

      In his fifth claim, Engram claims that his right to due process under

the Sixth and Fourteenth Amendments to the United States Constitution was

violated   when   the   Commonwealth     knowingly    submitted   as    evidence


                                     - 14 -
J-A24041-20


fabricated testimony and deceiving photographs of the crime scene.          See

Brief for Appellant at 46-54.       Engram states that the Commonwealth

presented Officer Wagner’s testimony, which identified Engram as the

shooter, knowing that Officer Wagner was lying. Id. at 46. Engram further

claims that the Commonwealth knowingly introduced certain photographs of

the scene of the crime, with the intention of deceiving the jury. Id. at 47-

54.   Engram argues that the Commonwealth took the photographs during

the daytime, when the shooting took place at night, and used magnifying

lenses to make pump five look closer to the convenience store than it really

was. Id.

      Here, Engram did not raise this claim on direct appeal.           See 42

Pa.C.S.A. § 9544(b) (stating that “an issue is waived if the petitioner could

have raised it but failed to do so before trial, at trial, during unitary review,

on appeal or in a prior state postconviction proceeding.”); see also

Commonwealth v. Sarvey, 199 A.3d 436, 446 (Pa. Super. 2018) (stating

that the appellant waived his PCRA claim of a violation of his due process

rights where the appellant failed to raise it on direct appeal). Accordingly,

this claim is waived.

      In his sixth claim, Engram argues that Attorney Jobe was ineffective in

informing the jury, during his opening argument, that the Commonwealth

would be presenting the eyewitness testimony of Alfred Diggs (“Diggs”),

because Diggs did not ultimately testify at trial. Brief for Appellant at 55-56.


                                     - 15 -
J-A24041-20


According to Engram, Attorney Jobe’s statement that Diggs witnessed the

shooting, and told police, when he was shown a photo array, that Engram’s

photo “kind of looks similar to the shooter, but [photo of a second person]

kind of looks similar to the shooter[,] and [photo of a third person] kind of

looks similar to the shooter,” incriminated Engram. Id. at 55-56.

         “The purpose of an opening statement is to apprise the jury how the

case will develop, its background and what will be attempted to be proved;

but it is not evidence.” Commonwealth v. Parker, 919 A.2d 943, 950 (Pa.

2007).

         Here, the trial court instructed the jury that

         [t]he statements and arguments of the attorneys are not made
         under oath and although they are made in good faith, they are
         not evidence. Even though they are not binding upon you, you
         may give them due consideration if you find they are ultimately
         supported by the evidence and if they appeal to your own reason
         and common sense and judgment.

N.T., 11/8-12/10, at 14.

         Thus, the jury was informed that it was foreclosed from considering

Attorney Jobe’s statement regarding Diggs in its determination of Engram’s

guilt.    See Parker, supra.       Accordingly, Engram’s underlying claim lacks

merit.       Further, even if the jury could have considered this statement as

evidence, it is unclear how it would have prejudiced Engram.          Attorney

Jobe’s statement informed the jury that Diggs identified three individuals as

the potential shooter, and showed no more confidence that Engram was the

shooter than the other two individuals that he had identified. Accordingly,

                                        - 16 -
J-A24041-20


Engram failed to establish prejudice caused by Attorney Jobe’s statement.

Based on the foregoing, we conclude that Attorney Jobe was not ineffective

on these grounds. See Treiber, supra.

      In his seventh claim, Engram argues that the cumulative prejudice of

Attorney Jobe’s alleged ineffectiveness deprived him of a fair trial. See Brief

for Appellant at 58-61.

             We have often held that no number of failed claims may
      collectively warrant relief if they fail to do so individually.
      However, we have clarified that this principle applies to claims
      that fail because of lack of merit or arguable merit. When the
      failure of individual claims is grounded in lack of prejudice, then
      the cumulative prejudice from those individual claims may
      properly be assessed.

Commonwealth v. Spotz, 18 A.3d 244, 321 (Pa. 2011) (citation, quotation

marks, and brackets omitted).

      Here, as we have determined that Engram has failed to establish merit

to any of his claims, this claim fails. See id.

      In his eighth claim, Engram argues that the PCRA court violated his

right to due process by denying his PCRA Petition while he was still

investigating several of his ineffectiveness claims. See Brief for Appellant at

62-64. Engram states that he received the Commonwealth’s Answer to his

PCRA Petition on May 20, 2019, and he needed further time to investigate

his claims before filing a reply brief. Id. According to Engram, he filed a

Reply Brief on August 5, 2019, but advised the PCRA court that he intended

to file a supplemental brief regarding the fifth claim that he raised herein.


                                     - 17 -
J-A24041-20


Id. Engram states that the PCRA court denied his PCRA Petition on January

10, 2020, before he had the opportunity to file the supplemental reply brief.

Id.

      Here, Engram does not explain how his right to due process was

violated, when he was afforded nearly eight months to investigate the

Commonwealth’s responses in its Answer.       Nor does Engram support his

claim with citation to legal authority. Accordingly, this claim is waived. See

Johnson, supra.

      Because we have determined that each of Engram’s claims lack merit,

we conclude that the PCRA court did not err in denying Engram’s PCRA

Petition. We therefore affirm the PCRA court’s Order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2021




                                    - 18 -